DETAILED ACTION
This is the final Office action on the merits. Claims 1-22, 24, and 25 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 06/20/2022 are sufficient to overcome the objections to the specification.
The amendments are sufficient to overcome the rejections of claims 1-4 under 35 U.S.C. 102(a)(2) as being anticipated by Englard et al. (US 20190180502 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 5 under 35 U.S.C. 103 as being obvious over Englard et al. (US 20190180502 A1), in further view of Kolb et al. (US 20170001736 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 6 under 35 U.S.C. 103 as being obvious over Englard et al. (US 20190180502 A1), in further view of Dutton et al. (US 20190109977 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 7, 8, 15, 19, and 22 under 35 U.S.C. 103 as being obvious over Englard et al. (US 20190180502 A1), in further view of Steinberg et al. (US 20190227175 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 7, 8, 15, 19, and 22 under 35 U.S.C. 103 as being obvious over Englard et al. (US 20190180502 A1), in further view of Steinberg et al. (US 20190227175 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 9-13 under 35 U.S.C. 103 as being obvious over Englard et al. (US 20190180502 A1), in further view of Steinberg et al. (US 20190227175 A1) and da Silva et al. (US 20120236379 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 14 under 35 U.S.C. 103 as being obvious over Englard et al. (US 20190180502 A1), in further view of Steinberg et al. (US 20190227175 A1), da Silva et al. (US 20120236379 A1), and Takashima (US 20180252513 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 16-18 under 35 U.S.C. 103 as being obvious over Englard et al. (US 20190180502 A1), in further view of Steinberg et al. (US 20190227175 A1) and Takashima (US 20180252513 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 20 and 21 under 35 U.S.C. 103 as being obvious over Englard et al. (US 20190180502 A1), in further view of Steinberg et al. (US 20190227175 A1) and Kolb et al. (US 20170001736 A1). However, a new ground of rejection is introduced by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Englard et al. (US 20190180502 A1), modified in view of Niclass et al. (US 20180341009 A1) and Mo (US 20090033779 A1).

Regarding claim 1 Englard et al. teaches a Light Detection and Ranging (LIDAR) system integrated in a vehicle, the LIDAR system comprising:
	a LIDAR transmitter configured to transmit laser beams into a field of view (FIG. 2, light source 210, output beam 225, Paragraph [0074]), the field of view having a center of projection (FIGS. 2 and 11, sensor direction 714, Paragraphs [0093] and [0134]. Sensor direction 714 is explicitly the center of a sensors field of regard, which may be the LIDAR sensor illustrated in FIG. 2, as explained in paragraph [0093].), the LIDAR transmitter comprising at least one laser to generate the laser beams transmitted into the field of view (FIG. 2, light source 210, output beam 225, Paragraph [0074]);
[1…]; and
a controller configured to receive feedback information and modify a center of projection of the field of view in a vertical direction based on the feedback information (FIGS. 9 and 11, sensor control component 630, Paragraphs [0124], [0137], and [0138]. May take information from the LIDAR sensor to adjust the field of regard.), [2, 3…].

Englard et al. fails to teach, but Niclass et al. does teach [1, 3…]: a LIDAR receiver comprising a plurality of photodetectors configured to receive a reflected light beam and generate electrical signals based on the reflected light beam (FIG. 2, detector array 28 and sensing elements 44, Paragraph [0049]);
	wherein, based on the center of projection, [a] readout circuit is configured to selectively route a first subset of the electrical signals received from [a] plurality of detector channels that correspond to the field of view defined by the center of projection to the plurality of processing channels (FIG. 7A, illumination spot 110 and pixels 112-116, Paragraph [0063]. Teaches actuating particular sensors for readout in an array based on the expected illumination spot of the laser, which is analogous to the center of projection. The process of specifically routing signals to a plurality of processing channels is explained with a reference below.) and selectively interrupt a second subset of the electrical signals received from the plurality of detector channels that do not correspond to the field of view defined by the center of projection (FIG. 7A, illumination spot 110 and pixels 112-116, Paragraph [0063]. Teaches actuating particular sensors for readout in an array based on the expected illumination spot of the laser, which is analogous to the center of projection. This would thus leave all other pixels unactuated and thus not capable of readout. The process of specifically routing signals to a plurality of processing channels is explained with a reference below.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LIDAR system taught by Englard et al. with the receiver and activation pattern taught by Niclass et al. The reasoning for this is that by using an array of photodetectors and only actuating specific detectors for readout based on whether they are expected to receive a return signal, it allows the designer to limit the total active area of a detector to only what is necessary. This predictably lowers the amount of ambient light read out as part of the signal and increases the signal-to-noise ratio.

This combination still fails to teach, but Mo does teach [2]: wherein the LIDAR receiver further comprises: 
a plurality of detector channels coupled to the plurality of photodetectors for receiving the electrical signals (FIG. 3, readout channels 302 and sample-and-hold circuits 302a, Paragraphs [0002] and [0024]. The plurality of columns of the pixel array, made up of photodetectors, are coupled to a plurality of sample-and-hold circuits acting as detector channels.);
a signal processing chain configured to process the electrical signals received from the plurality of detector channels (FIG. 3, readout channels 302, Paragraph [0025]. Each readout channel possesses a chain of components for signal processing.), the signal processing chain comprising a plurality of processing channels that each include at least one signal processing component (FIG. 3, readout channels 302, programmable analog gain amplifier 302c, analog-to-digital converter 302d, and offset correction block 302e, Paragraph [0025]. Each readout channel acts as a processing channel with multiple processing components.); and
a readout circuit coupled to and between the plurality of detector channels and the plurality of processing channels (FIG. 3, readout channels 302 and multiplexer 302b, Paragraph [0024]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Englard et al., and previously modified with the receiver and activation pattern taught by Niclass et al., with the multiple readout and processing channels taught by Mo. The reasoning for this is that by utilizing multiple detector channels coupled to multiple processing channels it will allow the system to readout multiple signal at once. This predictably adds a greater level of flexibility with how signals are processed in the system and gives a greater number of options for potential scanning patterns.

Regarding claim 2 Englard et al., modified in view of Niclass et al. and Mo, teaches the LIDAR system of claim 1, wherein the feedback information includes a tilt angle of the vehicle relative to a first reference direction (Englard et al., FIGS. 9 and 11, sensors 602, Paragraphs [0131]  and [0138]. Uses an IMU to determine the slope of the road beneath the vehicle, and thus the tilt angle of the vehicle. Determinations of slope need to be with regard to a reference direction, typically an overall horizontal direction.) and a surface angle of an anticipated driving surface relative to a second reference direction (Englard et al., FIGS. 9 and 11, Paragraph [0138]. Also determines a slope for the ahead road. Again, this would need to be determined against a reference direction, typically an overall horizontal direction.).

Regarding claim 3 Englard et al., modified in view of Niclass et al. and Mo, teaches the LIDAR system of claim 2, further comprising: 
a tilt sensor configured to measure the tilt angle of the vehicle relative to the first reference direction (Englard et al., FIGS. 9 and 11, sensors 602, Paragraphs [0131]  and [0138]. Uses an IMU to determine the slope of the road beneath the vehicle, and thus the tilt angle of the vehicle. Determinations of slope need to be with regard to a reference direction, typically an overall horizontal direction.).

Regarding claim 4 Englard et al., modified in view of Niclass et al. and Mo, teaches the LIDAR system of claim 2, further comprising: 
at least one processor configured to receive LIDAR data based on the electrical signals from the at least one photodetector (Englard et al., FIGS. 9 and 11, sensor control component 630 and attention model 634, Paragraphs [0077], [0124] and [0138]. The lidar receiver puts out electrical signals, which may be received by the sensor control component, which acts as a processor.), generate topography information based on the LIDAR data (Englard et al., FIGS. 9 and 11, sensor control component 630 and attention model 634, Paragraphs [0124] and [0138]. Determines the slope of the road ahead based on LIDAR data, which is topographical information.), and determine the surface angle of the anticipated driving surface relative to the second reference direction based on the topography information (Englard et al., FIGS. 9 and 11, sensor control component 630 and attention model 634, Paragraphs [0124] and [0138]. Determines the slope of the road ahead based on LIDAR data, which is topographical information.).

Regarding claim 6 Englard et al., modified in view of Niclass et al. and Mo, teaches the LIDAR system of claim 1, further comprising: 
a signal processing chain comprising a plurality of processing channels and configured to process the electrical signals (Mo, FIG. 3, readout channels 302, Paragraph [0025]. Each readout channel possesses a chain of components for signal processing, and thus acts as processing channels as well.), wherein the controller is configured to activate a first portion of the plurality of processing channels and deactivate a second portion of the plurality of processing channels relative to a position of the center of projection in the vertical direction (Niclass et al., FIG. 7A, illumination spot 110 and pixels 112-116, Paragraph [0063], and Mo, FIG. 3, readout channels 302 and multiplexer 302b, Paragraph [0024]. Niclass et al., teaches the actuation of sensors dependent on the expected illumination spot of the return beam, and thus the center of projection, while Mo teaches a multiplexor that couples/decouples selected and non-selected columns to different readout channels, effectively activating and deactivating channels dependent on the selected sensors.).

	
Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Englard et al. (US 20190180502 A1), modified in view of Niclass et al. (US 20180341009 A1), Mo (US 20090033779 A1), and Anderson et al. (US 20140297116 A1).

Regarding claim 2 Englard et al., modified in view of Niclass et al. and Mo, teaches the LIDAR system of claim 2, further comprising:
	[1…]; and 
	at least one processor configured to receive the topography information and location information of the vehicle (Englard et al., FIG. 9, sensor control component 630 and attention model 634. Paragraphs [0124]  and [0138]. Sensor control component acts as a processor for received topography location information.), and determine the surface angle of the anticipated driving surface relative to the second reference direction based on the topography information and the location information of the vehicle (Englard et al., FIG. 9, sensor control component 630 and attention model 634. Paragraphs [0124]  and [0138]. Sensor control component is able to determine the slope of the upcoming road surface, which would need to be in relation to a reference direction.).

This combination fails to teach, but Anderson et al. teaches [1…]: a memory configured to store topography information (Paragraph [0035]. Teaches downloading a topographical map for an autonomous vehicle, and thus would need to possess memory for it.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Englard et al., and previously modified with the receiver and activation pattern taught by Niclass et al. and the multiple readout and processing channels taught by Mo, with the downloaded topographical map taught by Anderson et al. The reasoning for this is that by keeping a map downloaded with the system, it would allow for constant access to the map, regardless of potential GPS or cellular signal. This predictably would allow the vehicle to move more confidently, as there is no worry of losing access to the topographical information due to insufficient signal.

Regarding claim 25 Englard et al., modified in view of Niclass et al., Mo, and Anderson et al., teaches the LIDAR system of claim 5, wherein topography information includes a topography map downloaded to the memory from a source external to the LIDAR system (Anderson et al., Paragraph [0035]. Teaches downloading a topographical map for an autonomous vehicle.).

Claims 7, 8, 15, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Englard et al. (US 20190180502 A1), modified in view of Steinberg et al. (US 20190227175 A1), Niclass et al. (US 20180341009 A1), and Mo (US 20090033779 A1).

Regarding claim 7 Englard et al. teaches a Light Detection and Ranging (LIDAR) system, comprising:
	[1…];
	a controller configured to receive feedback information and modify the field of view in a vertical direction based on the feedback information (FIGS. 9 and 11, sensor control component 630, Paragraphs [0124], [0137], and [0138]. May take information from the LIDAR sensor to adjust the field of regard.);
	[2, 3, 4…].

Englard et al. fails to teach, but Steinberg et al. does teach [1…]: a LIDAR transmitter configured to scan a field of view with a plurality of laser beams (FIGS. 2E-F, projecting unit 102 and light sources 112A-F, Paragraph [0069]), the LIDAR transmitter comprising: 
a laser array comprising a plurality of laser sources each configured to transmit a different one of a plurality of laser beams such that each of the plurality of laser beams is projected from the LIDAR transmitter into a different vertical region of a plurality of vertical regions (FIGS. 2E-F, projecting unit 102 and light sources 112A-F, Paragraph [0069]. Illustrates a linear array of lasers, each corresponding to a different vertical position.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LIDAR system taught by Englard et al. with the linear laser array taught by Steinberg et al. The reasoning for this is that by allowing for a greater number of light beams to be emitted simultaneously, a greater vertical extent of the FOV can be measured in a shorter amount of time. This predictably leads to faster overall scans.

This combination fails to teach, but Niclass et al. teaches [2, 4…]: a LIDAR receiver comprising a photodetector array configured to receive a reflected light beam and generate electrical signals based on the reflected light beam (FIG. 2, detector array 28 and sensing elements 44, Paragraph [0049]), [3…];
	wherein, based region of interest defined by the field of view, [a] readout circuit is configured to selectively route a first subset of the electrical signals received from [a] plurality of detector channels that correspond to the region of interest to the plurality of processing channels (FIG. 7A, illumination spot 110 and pixels 112-116, Paragraph [0063]. Teaches actuating particular sensors for readout in an array based on the expected illumination spot of the laser, which is analogous to the center of projection. The process of specifically routing signals to a plurality of processing channels is explained with a reference below.) and selectively interrupt a second subset of the electrical signals received from the plurality of detector channels that do not correspond to the region of interest (FIG. 7A, illumination spot 110 and pixels 112-116, Paragraph [0063]. Teaches actuating particular sensors for readout in an array based on the expected illumination spot of the laser, which is analogous to the center of projection. This would thus leave all other pixels unactuated and thus not capable of readout. The process of specifically routing signals to a plurality of processing channels is explained with a reference below.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Englard et al., and previously modified with the linear laser array taught by Steinberg et al., with the receiver and activation pattern taught by Niclass et al. The reasoning for this is that by using an array of photodetectors and only actuating specific detectors for readout based on whether they are expected to receive a return signal, it allows the designer to limit the total active area of a detector to only what is necessary. This predictably lowers the amount of ambient light read out as part of the signal and increases the signal-to-noise ratio.

This combination still fails to teach, but Mo does teach [3…]: wherein the LIDAR receiver further comprises: 
a plurality of detector channels coupled to the plurality of photodetectors for receiving the electrical signals (FIG. 3, readout channels 302 and sample-and-hold circuits 302a, Paragraphs [0002] and [0024]. The plurality of columns of the pixel array, made up of photodetectors, are coupled to a plurality of sample-and-hold circuits acting as detector channels.);
a signal processing chain configured to process the electrical signals received from the plurality of detector channels (FIG. 3, readout channels 302, Paragraph [0025]. Each readout channel possesses a chain of components for signal processing.), the signal processing chain comprising a plurality of processing channels that each include at least one signal processing component (FIG. 3, readout channels 302, programmable analog gain amplifier 302c, analog-to-digital converter 302d, and offset correction block 302e, Paragraph [0025]. Each readout channel acts as a processing channel with multiple processing components.); and
a readout circuit coupled to and between the plurality of detector channels and the plurality of processing channels (FIG. 3, readout channels 302 and multiplexer 302b, Paragraph [0024]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Englard et al., and previously modified with the linear laser array taught by Steinberg et al. and the receiver and activation pattern taught by Niclass et al., with the multiple readout and processing channels taught by Mo. The reasoning for this is that by utilizing multiple detector channels coupled to multiple processing channels it will allow the system to readout multiple signal at once. This predictably adds a greater level of flexibility with how signals are processed in the system and gives a greater number of options for potential scanning patterns.

Regarding claim 8 Englard et al., modified in view of Steinberg et al., Niclass et al., and Mo, teaches the LIDAR system of claim 7, wherein: 
the field of view represents a scanning plane having a center of projection (Englard et al., FIGS. 3 and 11, FOR and sensor direction 714, Paragraphs [0088] and [0134]. The LIDAR system has a FOR that the line 714 represents the center of.), and the controller is configured to modify the field of view in the vertical direction by shifting the center of projection of the scanning plane in the vertical direction (Englard et al., FIGS. 9 and 11, sensor control component 630, Paragraphs [0124], [0137], and [0138]. May take information from the LIDAR sensor to adjust the field of regard.).

Regarding claim 15 Englard et al., modified in view of Steinberg et al., Niclass et al., and Mo, teaches the LIDAR system of claim 8, further comprising: 
an actuator configured to rotate the LIDAR transmitter about a tilt axis (Englard et al., FIGS. 9 and 11, Paragraphs [0039], [0131],  [0137], and [0138]. Englard et al. specifically states that one method for adjusting its FOV would be to mechanically adjust the elevation or tilt angle of its sensors, such as the LIDAR sensor. This would require some form of an actuator to accomplish.), wherein an orientation of the LIDAR transmitter about the tilt axis defines a vertical position of the center of projection (Englard et al., FIGS. 9 and 11, Paragraphs [0039], [0131],  [0137], and [0138]. Changing the overall orientation of the LIDAR sensor would adjust the center of its field of view.), and wherein the controller is configured modify the field of view in the vertical direction by modifying the orientation of the LIDAR transmitter about the tilt axis to shift the center of projection of the scanning plane in the vertical direction (Englard et al., FIGS. 9 and 11, Paragraphs [0039], [0131],  [0137], and [0138]. Specifically states this as a potential method for adjusting the FOV.).

Regarding claim 19 Englard et al., modified in view of Steinberg et al., Niclass et al., and Mo, teaches the LIDAR system of claim 7, further comprising:
a tilt sensor configured to measure a tilt angle of a vehicle relative to a reference direction (Englard et al., FIGS. 9 and 11, sensors 602, Paragraphs [0131]  and [0138]. Uses an IMU to determine the slope of the road beneath the vehicle, and thus the tilt angle of the vehicle. Determinations of slope need to be with regard to a reference direction, typically an overall horizontal direction.), and the feedback information includes the tilt angle of the vehicle (Englard et al., FIGS. 9 and 11, sensors 602, Paragraphs [0131]  and [0138]. The tilt angle is used to inform FOR adjustments.).

Regarding claim 22 Englard et al., modified in view of Steinberg et al., Niclass et al., and Mo, teaches the LIDAR system of claim 7, wherein: 
each of the plurality of laser sources has a variable pulse repetition rate (Steinberg et al., FIGS. 2E-F and 5A, processing unit 108, light sources 112, and processor 118, Paragraphs [0069], [0111], and [0116]-[0121]. The processing unit controls the various light sources individually, and can control their pulse repetition rate depending on the region of the FOV they are associated with.), and the controller is configured to modify the field of view in the vertical direction by decreasing the pulse repetition rate of a first portion of the plurality of laser sources relative to the variable pulse repetition rate of a second portion of the plurality of laser sources based on the feedback information in order to shorten a scanning area in the vertical direction during at least a portion of a scanning period (Steinberg et al., FIGS. 2E-F and 5A, processing unit 108, light sources 112, and processor 118, Paragraphs [0069], [0111], and [0116]-[0121]. Allows for the pulse repetition rate to be changed for certain regions of the FOV, which would be associated with a particular laser emitter. This allows for the altering of the FOV as described. ).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Englard et al., and previously modified with the linear laser array taught by Steinberg et al., the receiver and activation pattern taught by Niclass et al., and the multiple readout and processing channels taught by Mo, with the individual light source control also taught by Steinberg et al. The reasoning for this is that by adding this functionality it allows portions of the FOV to be prioritized over others with higher resolution scans, but still scanning the full environment. This predictably yields a complete scan of the FOV, but with greater detail placed on a particular region of interest.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Englard et al. (US 20190180502 A1), modified in view of Steinberg et al. (US 20190227175 A1), Niclass et al. (US 20180341009 A1), Mo (US 20090033779 A1), and da Silva et al. (US 20120236379 A1).

Regarding claim 9 Englard et al., modified in view of Steinberg et al., Niclass et al., and Mo, teaches the LIDAR system of claim 8.

This combination fails to teach, but da Silva et al. does teach wherein:
	the LIDAR transmitter further comprises: a one-dimensional microelectromechanical systems (MEMS) oscillating structure configured to oscillate about a single scanning axis (da Silva et al., FIGS. 4 and 5A, MEMS mirror system 500, mirror area 410, and flexures 420. Paragraphs [0043] and [0045]. Uses the flexures to one dimensionally actuate the MEMS mirror.) and reflectively transmit the plurality of laser beams such that a vertical scanning line moves horizontally across the field of view in a horizontal scanning direction as the one- dimensional MEMS oscillating structure oscillates about the single scanning axis (Englard et al., FIG. 2, scanner 220, Paragraph [0081]; Steinberg et al., FIGS. 2E-F, projecting unit 102 and light sources 112A-F, Paragraph [0069]; and da Silva et al., FIGS. 4 and 5A, MEMS mirror system 500, mirror area 410, and flexures 420. Paragraphs [0043] and [0045]. If the emitter and scanner of Englard et al. were replaced with the projecting unit of Steinberg et al. and the MEMS mirror of da Silva, respectively, they would scan the vertical emission pattern across a horizontal FOV.), and the LIDAR system further comprises: 
an actuator configured to rotate the one-dimensional MEMS oscillating structure about a tilt axis (da Silva et al., FIGS. 5A-B, MEMS mirror system 500, frame 430, tilt structure 550, and actuators 555, Paragraph [0045]. Uses an actuator to tilt the frame of the MEMS mirror.), wherein an orientation of the one-dimensional MEMS oscillating structure about the tilt axis defines a vertical position of the center of projection (da Silva et al., FIGS. 5A-B MEMS mirror system 500, flexures 420, tilt structure 550, and actuators 555, Paragraphs [0043] and [0045]. If the flexures allowed for oscillation in the horizontal direction, as described above, then the perpendicular tilting would be in the vertical direction.), and wherein the controller is configured to modify the field of view in the vertical direction by modifying the orientation of the one-dimensional MEMS oscillating structure about the tilt axis to shift the center of projection of the scanning plane in the vertical direction (Englard et al., FIGS. 9 and 11, sensor direction 714, Paragraph [0137]; and da Silva et al., MEMS mirror system 500, frame 430, tilt structure 550, and actuators 555, Paragraph [0045]. Englard et al. teaches adjusting the vertical FOV by adjusting mirror angles for the LIDAR system, which the MEMS system taught by da Silva et al. would allow with its tilt actuators.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Englard et al., and previously modified with the linear laser array taught by Steinberg et al., the receiver and activation pattern taught by Niclass et al., and the multiple readout and processing channels taught by Mo, with the MEMS system taught by da Silva et al. The reasoning for this is that the MEMS system taught by da Silva et al., teaches two separate axes about which the mirror can be rotated, one exclusively for the mirror, the other for the whole of the system. This predictably allows for the two axes to be controlled independently, allowing for a greater variety in potential scan patterns and FOVs.

Regarding claim 10 Englard et al., modified in view of Steinberg et al., Niclass et al., Mo, and da Silva et al., teaches the LIDAR system of claim 9, further comprising: 
a tilt sensor configured to measure a tilt angle of a vehicle relative to a reference direction (Englard et al., FIGS. 9 and 11, sensors 602, Paragraphs [0131]  and [0138]. Uses an IMU to determine the slope of the road beneath the vehicle, and thus the tilt angle of the vehicle. Determinations of slope need to be with regard to a reference direction, typically an overall horizontal direction.), and the feedback information includes the tilt angle of the vehicle (Englard et al., FIGS. 9 and 11, sensors 602, Paragraphs [0131]  and [0138]. Uses an IMU to determine the slope of the road beneath the vehicle, and thus the tilt angle of the vehicle. Determinations of slope need to be with regard to a reference direction, typically an overall horizontal direction.), and the controller is configured to:
modify the orientation of the one-dimensional MEMS oscillating structure about the tilt axis to shift the center of projection towards a lower vertical region on a condition that the tilt angle corresponds to an incline angle that exceeds a first threshold (Englard et al., FIGS. 9 and 11, scenarios 710a and c and sensor direction 714, Paragraph [0131], [0135], [0137], and [0138]; and da Silva et al., MEMS mirror system 500, frame 430, tilt structure 550, and actuators 555, Paragraph [0045]. Englard et al. teaches a system that is able to detect vehicle orientation via an IMU. As explained in the paragraphs, if it senses an incline, above a threshold of at least 0o, then it adjusts its field of view to a lower region, possibly by adjusting mirror angles which can be accomplished using the tilt functionality in the MEMS system taught by da Silva et al.), modify the orientation of the one-dimensional MEMS oscillating structure about the tilt axis to shift the center of projection towards an upper vertical region on a condition that the tilt angle corresponds to a decline angle that exceeds a second threshold (Englard et al., FIGS. 9 and 11, scenarios 710a and b and sensor direction 714, Paragraph [0131], [0135], [0137], and [0138]; and da Silva et al., MEMS mirror system 500, frame 430, tilt structure 550, and actuators 555, Paragraph [0045]. Englard et al. teaches a system that is able to detect vehicle orientation via an IMU. As explained in the paragraphs, if it senses a decline, greater than the threshold seen in scenario 710a, then it adjusts its field of view to a higher region, possibly by adjusting mirror angles which can be accomplished using the tilt functionality in the MEMS system taught by da Silva et al.), and modify the orientation of the one-dimensional MEMS oscillating structure about the tilt axis to shift the center of projection towards a center vertical region on a condition that the tilt angle is between the first threshold and the second threshold (Englard et al., FIGS. 9 and 11, scenario 710a and sensor direction 714, Paragraph [0131], [0135], [0137], and [0138]; and da Silva et al., MEMS mirror system 500, frame 430, tilt structure 550, and actuators 555, Paragraph [0045]. Englard et al. teaches a system that is able to detect vehicle orientation via an IMU. As explained in the paragraphs, if it senses doesn’t sense a particularly steep incline or decline, failing to cross any thresholds as is the case in scenario 710a, its FOV remains in a neutral position. This neutral position can be achieved by adjusting mirror angles which can be accomplished using the tilt functionality in the MEMS system taught by da Silva et al.).

Regarding claim 11 Englard et al., modified in view of Steinberg et al., Niclass et al., Mo, and da Silva et al., teaches The LIDAR system of claim 9, wherein: 
the feedback information includes a surface angle of an anticipated driving surface relative to a reference direction (Englard et al., FIGS. 9 and 11, Paragraph [0138]. Also determines a slope for the ahead road. Again, this would need to be determined against a reference direction, typically an overall horizontal direction.), and the controller is configured to: modify the orientation of the one-dimensional MEMS oscillating structure about the tilt axis to shift the center of projection towards a lower vertical region on a condition that the surface angle corresponds to an incline angle that exceeds a first threshold (Englard et al., FIGS. 9 and 11, scenarios 710a and c and sensor direction 714, Paragraph [0131], [0135], [0137], and [0138]; and da Silva et al., MEMS mirror system 500, frame 430, tilt structure 550, and actuators 555, Paragraph [0045]. Englard et al. teaches a system that is able to detect upcoming road orientation. As explained in the paragraphs, if it senses a sufficiently steep incline, at least above 0o, then it adjusts its field of view to a lower region, possibly by adjusting mirror angles which can be accomplished using the tilt functionality in the MEMS system taught by da Silva et al.), modify the orientation of the one-dimensional MEMS oscillating structure about the tilt axis to shift the center of projection towards an upper vertical region on a condition that the surface angle corresponds to a decline angle that exceeds a second threshold (Englard et al., FIGS. 9 and 11, scenarios 710a and b and sensor direction 714, Paragraph [0131], [0135], [0137], and [0138]; and da Silva et al., MEMS mirror system 500, frame 430, tilt structure 550, and actuators 555, Paragraph [0045]. Englard et al. teaches a system that is able to detect upcoming road orientation. As explained in the paragraphs, if it senses a sufficiently steep decline, at least greater than the decline seen in scenario 710a, then it adjusts its field of view to a lower region, possibly by adjusting mirror angles which can be accomplished using the tilt functionality in the MEMS system taught by da Silva et al.), and modify the orientation of the one-dimensional MEMS oscillating structure about the tilt axis to shift the center of projection towards a center vertical region on a condition that the surface angle is between the first threshold and the second threshold (Englard et al., FIGS. 9 and 11, scenarios 710a and b and sensor direction 714, Paragraph [0131], [0135], [0137], and [0138]; and da Silva et al., MEMS mirror system 500, frame 430, tilt structure 550, and actuators 555, Paragraph [0045]. Englard et al. teaches a system that is able to detect upcoming road orientation. As explained in the paragraphs, if it senses doesn’t sense a particularly steep incline or decline, failing to cross any thresholds as is the case in scenario 710a, its FOV remains in a neutral position. This neutral position can be achieved by adjusting mirror angles which can be accomplished using the tilt functionality in the MEMS system taught by da Silva et al.).

Regarding claim 12 Englard et al., modified in view of Steinberg et al., Niclass et al., Mo, and da Silva et al., teaches The LIDAR system of claim 9, wherein the controller is configured to rotate the one-dimensional MEMS oscillating structure about the tilt axis dynamically between a range of tilt angles based on the feedback information (Englard et al., FIGS. 9 and 11, Paragraph [0131],  [0137], and [0138]; and da Silva et al., MEMS mirror system 500, frame 430, tilt structure 550, and actuators 555, Paragraph [0045]. da Silva et al. teaches a MEMS mirror that can be dynamically controlled about a tilt axis, which is compatible with the system taught by Englard et al., which teaches rotating a mirrors orientation based on several pieces of feedback information.).

Regarding claim 13 Englard et al., modified in view of Steinberg et al., Niclass et al., Mo, and da Silva et al., teaches The LIDAR system of claim 9, wherein an entire portion of the field of view is shifted according to the orientation of the one-dimensional MEMS oscillating structure about the tilt axis (da Silva et al., MEMS mirror system 500, frame 430, tilt structure 550, and actuators 555, Paragraph [0045]. By shifting the MEMS mirror along its tilt axis, it would shift the entire FOV either up or down depending on the direction.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Englard et al. (US 20190180502 A1), modified in view of Steinberg et al. (US 20190227175 A1), Niclass et al. (US 20180341009 A1), Mo (US 20090033779 A1), da Silva et al. (US 20120236379 A1), and Takashima (US 20180252513 A1).

Regarding claim 14 Englard et al., modified in view of Steinberg et al., Niclass et al., Mo, and da Silva et al., teaches The LIDAR system of claim 7, wherein: 
the LIDAR transmitter further comprises: a one-dimensional microelectromechanical systems (MEMS) oscillating structure configured to oscillate about a single scanning axis (da Silva et al., FIGS. 4 and 5A, MEMS mirror system 500, mirror area 410, and flexures 420. Paragraphs [0043] and [0045]. Uses the flexures to one dimensionally actuate the MEMS mirror.) and reflectively transmit the plurality of laser beams such that a vertical scanning line moves horizontally across the field of view in a horizontal scanning direction as the one- dimensional MEMS oscillating structure oscillates about the single scanning axis (Englard et al., FIG. 2, scanner 220, Paragraph [0081]; Steinberg et al., FIGS. 2E-F, projecting unit 102 and light sources 112A-F, Paragraph [0069]; and da Silva et al., FIGS. 4 and 5A, MEMS mirror system 500, mirror area 410, and flexures 420. Paragraphs [0043] and [0045]. If the emitter and scanner of Englard et al. were replaced with the projecting unit of Steinberg et al. and the MEMS mirror of da Silva, respectively, they would scan the vertical emission pattern across a horizontal FOV.), the vertical scanning line includes a plurality of vertical segments (Steinberg et al., FIGS. 2E-F, projecting unit 102 and light sources 112A-F, Paragraph [0069]), each corresponding to a different vertical region of the plurality of vertical regions (Steinberg et al., FIGS. 2E-F, projecting unit 102 and light sources 112A-F, Paragraph [0069]. Illustrates a linear array of lasers, each corresponding to a different vertical position.), each of the plurality of laser sources contributes to a different vertical segment of the plurality of vertical segments of the vertical scanning line (Steinberg et al., FIGS. 2E-F, projecting unit 102 and light sources 112A-F, Paragraph [0069]. Illustrates a linear array of lasers, each corresponding to a different vertical position.).

This combination fails to teach, but Takashima teaches the controller is configured to modify the field of view in the vertical direction by activating a first portion of the plurality of laser sources and deactivating a second portion of the plurality of laser sources based on the feedback information in order to shorten a length of the vertical scanning line in the vertical direction (Englard et al., FIGS. 9 and 11, Paragraph [0131],  [0137], and [0138]; and Takashima FIG. 8B, vertical FOV selection, Paragraph [0055]. Englard et al. teaches altering a systems FOV based on feedback information, while Takashima teaches a method for controlling a vertical FOV by controlling the emission of a linear array of lasers.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Englard et al., and previously modified with the linear laser array taught by Steinberg et al., the receiver and activation pattern taught by Niclass et al., and the multiple readout and processing channels taught by Mo, and the MEMS system taught by da Silva et al., with the control unit and method taught by Takashima. The reasoning for this is that by adopting the controller and method taught by Takashima, it adds an additional level of control over the LIDAR FOV, which is desirable for this particular design. Predictably, by giving control of the which lasers are emitted, the system not only controls the orientation of the FOV, but also its size as well.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Englard et al. (US 20190180502 A1), modified in view of Steinberg et al. (US 20190227175 A1), Niclass et al. (US 20180341009 A1), Mo (US 20090033779 A1), and Takashima (US 20180252513 A1).

Regarding claim 16 Englard et al., modified in view of Steinberg et al., Niclass et al., and Mo, teaches the LIDAR system of claim 7.

This combination fails to teach, but Takashima does teach wherein: 
the controller is configured to modify the field of view in the vertical direction by activating a first portion of the plurality of laser sources and deactivating a second portion of the plurality of laser sources based on the feedback information such that an active region of the plurality of vertical regions varies dynamically according to the feedback information (Englard et al., FIGS. 9 and 11, Paragraph [0131],  [0137], and [0138]; and Takashima FIG. 8B, vertical FOV selection, Paragraph [0055]. Englard et al. teaches dynamically altering a systems FOV based on feedback information, while Takashima teaches a method for controlling a vertical FOV by controlling the emission of a linear array of lasers.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Englard et al., and previously modified with the linear laser array taught by Steinberg et al., the receiver and activation pattern taught by Niclass et al., and the multiple readout and processing channels taught by Mo, with the control unit and method taught by Takashima. The reasoning for this is that by adopting the controller and method taught by Takashima, it adds an additional level of control over the LIDAR FOV, which is desirable for this particular design. Predictably, by giving control of the which lasers are emitted, the system not only controls the orientation of the FOV, but also its size as well.

Regarding claim 17 Englard et al., modified in view of Steinberg et al., Niclass et al., Mo, and Takashima, teaches the LIDAR system of claim 16, further comprising: 
a tilt sensor configured to measure a tilt angle of a vehicle relative to a reference direction (Englard et al., FIGS. 9 and 11, sensors 602, Paragraphs [0131]  and [0138]. Uses an IMU to determine the slope of the road beneath the vehicle, and thus the tilt angle of the vehicle. Determinations of slope need to be with regard to a reference direction, typically an overall horizontal direction.), and the feedback information includes the tilt angle of the vehicle (Englard et al., FIGS. 9 and 11, sensors 602, Paragraphs [0131]  and [0138]. Uses an IMU to determine the slope of the road beneath the vehicle, and thus the tilt angle of the vehicle. Determinations of slope need to be with regard to a reference direction, typically an overall horizontal direction.), wherein the plurality of vertical regions includes a lower region, a center region, and an upper region that are activated and deactivated according to corresponding ones of the plurality of light sources (Steinberg et al., FIGS. 2E-F, projecting unit 102 and light sources 112A-F, Paragraph [0069]; and Takashima, FIG. 8B, vertical FOV selection, Paragraph [0055]. The light projectors taught by Steinberg et al. can be divided into an upper, center, and lower region, while Takashima teaches a system for controlling the emissions of a linear laser array to control the vertical FOV.), and the controller is configured to:
activate at least the lower region and deactivate the upper region on a condition that the tilt angle corresponds to an incline angle that exceeds a first threshold (Englard et al., FIGS. 9 and 11, scenarios 710a and c and sensor direction 714, Paragraph [0131], [0135], [0137], and [0138]; and Takashima FIG. 8B, vertical FOV selection, Paragraph [0055]. Englard et al. teaches a system that is able to detect vehicle orientation via an IMU. As explained in the paragraphs, if it senses an incline, above a threshold of at least 0o, then it adjusts its field of view to a lower region, which can be accomplished by deactivating an upper region of the light emitters while activating a lower region as which can be accomplished using the system taught by Takashima.), activate at least the upper region and deactivate the lower region on a condition that the tilt angle corresponds to decline angle that exceeds a second threshold (Englard et al., FIGS. 9 and 11, scenarios 710a and c and sensor direction 714, Paragraph [0131], [0135], [0137], and [0138]; and Takashima FIG. 8B, vertical FOV selection, Paragraph [0055]. Englard et al. teaches a system that is able to detect vehicle orientation via an IMU. As explained in the paragraphs, if it senses a decline, greater than the threshold seen in scenario 710a, then it adjusts it’s field of view to a higher region, which can be accomplished by deactivating a lower region of the light emitters while activating an upper region as which can be accomplished using the system taught by Takashima.), and activate at least the center region and deactivate at least part of the lower region and at least part of the upper region on a condition that the tilt angle is between the first threshold and the second threshold (Englard et al., FIGS. 9 and 11, scenario 710a and sensor direction 714, Paragraph [0131], [0135], [0137], and [0138]; and Takashima FIG. 8B, vertical FOV selection, Paragraph [0055]. Englard et al. teaches a system that is able to detect vehicle orientation via an IMU. As explained in the paragraphs, if it senses doesn’t sense a particularly steep incline or decline, failing to cross any thresholds as is the case in scenario 710a, its FOV remains in a neutral position. This neutral position can be achieved by deactivating parts of the lower and upper regions of the light emitters, while activating the central region using the system taught by Takashima.).

Regarding claim 18 Englard et al., modified in view of Steinberg et al., Niclass et al., Mo, and Takashima, teaches the LIDAR system of claim 16, wherein: 
the feedback information includes a surface angle of an anticipated driving surface relative to a reference direction (Englard et al., FIGS. 9 and 11, Paragraph [0138]. Also determines a slope for the ahead road. Again, this would need to be determined against a reference direction, typically an overall horizontal direction.), wherein the plurality of vertical regions includes a lower region, a center region, and an upper region that are activated and deactivated according to corresponding ones of the plurality of light sources (Steinberg et al., FIGS. 2E-F, projecting unit 102 and light sources 112A-F, Paragraph [0069]; and Takashima, FIG. 8B, vertical FOV selection, Paragraph [0055]. The light projectors taught by Steinberg et al. can be divided into an upper, center, and lower region, while Takashima teaches a system for controlling the emissions of a linear laser array to control the vertical FOV.), and the controller is configured to: 
activate at least the lower region and deactivate the upper region on a condition that the surface angle corresponds to an incline angle that exceeds a first threshold (Englard et al., FIGS. 9 and 11, scenarios 710a and c and sensor direction 714, Paragraph [0131], [0135], [0137], and [0138]; and Takashima FIG. 8B, vertical FOV selection, Paragraph [0055]. Englard et al. teaches a system that is able to detect upcoming road orientation. As explained in the paragraphs, if it senses a sufficiently steep incline, at least above 0o, then it adjusts its field of view to a lower region, possibly by deactivating an upper region of the light emitters while activating a lower region as which can be accomplished using the system taught by Takashima.), activate at least the upper region and deactivate the lower region on a condition that the surface angle corresponds to decline angle that exceeds a second threshold (Englard et al., FIGS. 9 and 11, scenarios 710a and c and sensor direction 714, Paragraph [0131], [0135], [0137], and [0138]; and Takashima FIG. 8B, vertical FOV selection, Paragraph [0055]. Englard et al. teaches a system that is able to detect upcoming road orientation. As explained in the paragraphs, if it senses a sufficiently steep decline, at least greater than the decline seen in scenario 710a, then it adjusts its field of view to a lower region, possibly by deactivating a lower region of the light emitters while activating an upper region as which can be accomplished using the system taught by Takashima.), and activate at least the center region and deactivate at least part of the lower region and at least part of the upper region on a condition that the surface angle is between the first threshold and the second threshold (Englard et al., FIGS. 9 and 11, scenario 710a and sensor direction 714, Paragraph [0131], [0135], [0137], and [0138]; and Takashima FIG. 8B, vertical FOV selection, Paragraph [0055]. Englard et al. teaches a system that is able to detect upcoming road orientation. As explained in the paragraphs, if it senses doesn’t sense a particularly steep incline or decline, failing to cross any thresholds as is the case in scenario 710a, its FOV remains in a neutral position. This neutral position can be achieved by deactivating parts of the lower and upper regions of the light emitters, while activating the central region using the system taught by Takashima.).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Englard et al. (US 20190180502 A1), modified in view of Steinberg et al. (US 20190227175 A1), Niclass et al. (US 20180341009 A1), Mo (US 20090033779 A1), and Kolb et al. (US 20170001736 A1).

Regarding claim 20 Englard et al., modified in view of Steinberg et al., Niclass et al., and Mo, teaches the LIDAR system of claim 7, [1…], [wherein] the controller is configured to determine the surface angle of the anticipated driving surface based on the topography information (Englard et al., FIGS. 9 and 11, sensor control component 630 and attention model 634, Paragraphs [0124] and [0138]. Determines the slope of the road ahead based on LIDAR data, which is topographical information.).

This combination fails to teach, but Kolb et al. does teach a memory configured to store topography information (Kolb et al., Paragraph [0007]. Teaches storing topography derived from pulse signals, which would necessitate properly configured storage.), wherein the feedback information includes a surface angle of an anticipated driving surface relative to a reference direction (Englard et al., FIGS. 9 and 11, Paragraph [0138]; Kolb et al., Paragraph [0007]. Kolb et al. teaches a storage system for topography data, while Englard et al. teaches determining a slope for the ahead road. This would need to be determined against a reference direction, typically an overall horizontal direction.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Englard et al., and previously modified with the linear laser array taught by Steinberg et al., the receiver and activation pattern taught by Niclass et al., and the multiple readout and processing channels taught by Mo, with the topography memory unit taught by Kolb et al. The reasoning for this is that by having a memory unit in place to store this information, it can easily be recalled later if the same terrain is crossed again. This predictably leads to faster processing of environmental information as a full scan and processing cycle does not need to occur if the data is already stored.

Regarding claim 20 Englard et al., modified in view of Steinberg et al., Niclass et al., Mo, and Kolb et al., teaches the LIDAR system of claim 20, further comprising: 
at least one processor configured to receive LIDAR data based on the electrical signals from the photodetector array (Englard et al., FIGS. 9 and 11, sensor control component 630 and attention model 634, Paragraphs [0077], [0124] and [0138]. The lidar receiver puts out electrical signals, which may be received by the sensor control component, which acts as a processor.) and generate the topography information based on the LIDAR data (Englard et al., FIGS. 9 and 11, sensor control component 630 and attention model 634, Paragraphs [0124] and [0138]. Determines the slope of the road ahead based on LIDAR data, which is topographical information.).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Englard et al. (US 20190180502 A1), modified in view of Niclass et al. (US 20180341009 A1), Mo (US 20090033779 A1), and Wolf et al. (US 20200132844 A1).

Regarding claim 24 Englard et al., modified in view of Niclass et al. and Mo, teaches the LIDAR system of claim 3.

This combination fails to teach, but Wolf et al. teaches wherein the tilt sensor is an inclinometer and the first reference direction is a gravity direction (FIG. 1, inclinometer 1, Paragraph [0036]. Measures an incline angle relative to gravity.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Englard et al., and previously modified with the receiver and activation pattern taught by Niclass et al. and the multiple readout and processing channels taught by Mo, with the inclinometer taught by Wolf et al. The reasoning for this is an inclinometer is a simpler device then an IMU, and thus easier to incorporate into the greater LiDAR system. Predictably using one should simplify the overall design of the system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
	
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645